GRIFFIN, J.
Appellant, Memorial Health Systems, Inc., appeals from a final judgment entered after jury trial in favor of the Estate of Joe Wiley Teasley, Sr. We find no error and affirm in all respects save one. Memorial correctly argues that there was no evidence in the record to support the amount of the jury’s award of $50,000 for Mr. Teasley’s hospitalization and care. Accordingly, we reverse and remand to the trial court with instructions to amend the final judgment, reducing this item of damage to the sum of $25,811.45.
AFFIRMED in part; REVERSED in part; and REMANDED.
SAWAYA and TORPY, JJ., concur.